In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 16-3131
MERYL SQUIRES-CANNON, et al.,
                                                Plaintiffs-Appellants,
                                 v.

FOREST PRESERVE DISTRICT OF COOK COUNTY, et al.,
                                     Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
              No. 14-CV-5611 — Sara L. Ellis, Judge.
                     ____________________

    ARGUED SEPTEMBER 28, 2017 — DECIDED JULY 26, 2018
                ____________________

   Before BAUER, MANION, and HAMILTON, Circuit Judges
    HAMILTON, Circuit Judge. The Forest Preserve District of
Cook County, Illinois, has been trying to acquire a 400-acre
estate in Barrington after the owners defaulted on a mortgage
and note held by the Forest Preserve. The Forest Preserve
foreclosed and then bought the property at the foreclosure
auction. The original owners have expressed their opposition
by ﬁling ﬁve lawsuits of their own, in addition to raising af-
ﬁrmative defenses and counterclaims in the still-pending
2                                                   No. 16-3131

foreclosure action. This appeal arises in the owners’ third fed-
eral lawsuit, in which they have alleged unconstitutional tak-
ings, fraud, and derivative claims for conspiracy and aiding
and abetting. The district court dismissed the suit for failure
to state a claim. We aﬃrm.
I. Factual and Procedural Background
    A. Underlying Transactions
    In 2006, plaintiﬀs Meryl Squires-Cannon and Richard Kirk
Cannon purchased a 400-acre estate and horse farm in Bar-
rington. The Cannons bought the property through two
wholly-owned limited liability companies, Royalty Proper-
ties, LLC and Cannon Squires Properties, LLC, which are also
plaintiﬀs in this lawsuit. The LLCs executed a one-year, $14.5
million note and mortgage loan agreement with Amcore
Bank, N.A. The Cannons allege that Amcore committed to
modify the loan to a longer term before the end of the initial
one-year term. But the ﬁnancial crisis intervened, and Amcore
reneged. Under ﬁnancial distress itself, Amcore called the
loan and when, we assume, the Cannons were unable to re-
ﬁnance in the ﬁnancial environment of the time, Amcore ﬁled
for foreclosure in an Illinois state court. Amcore then failed in
2009, and the FDIC became its receiver. BMO Harris Bank,
N.A. bought Amcore’s loan assets at a discount from the
FDIC, became the owner of the Cannons’ note, and took over
as the plaintiﬀ in the foreclosure action.
    When the value of the estate fell in the midst of the ﬁnan-
cial crisis, BMO faced a risk that the note was worth more than
the property securing it. And the FDIC had agreed to pay
BMO 80% of any Amcore loan that BMO could not recover
No. 16-3131                                                                 3

directly from the borrowers. To cut their losses on the Can-
nons’ loan, the FDIC and BMO had incentives to ﬁnd a buyer
for the note. Enter the Forest Preserve. The Cannons allege
that the FDIC, BMO, Bayview Loan Servicing, LLC, and Does
1–15 secretly agreed to assign the note to the Forest Preserve
for $14 million. After the Forest Preserve’s board approved
the purchase, BMO assigned the note to the Forest Preserve,
which became the plaintiﬀ in the foreclosure action.
    In 2013, the foreclosure court granted summary judgment
for the Forest Preserve. The Forest Preserve then obtained
board approval to oﬀer a credit bid for the estate at the fore-
closure sale. The Forest Preserve made the (winning) credit
bid of about $14.5 million at the foreclosure sale. The foreclo-
sure court also entered a deﬁciency judgment against the Can-
nons for over $6 million. See BMO Harris Bank, N.A. v. Royalty
Properties, LLC, No. 1–15–1338, 2016 WL 6269967, at *3 (Ill.
App. May 17, 2016). The Illinois Appellate Court later re-
versed the foreclosure judgments. Id. at *14. On remand, the
foreclosure court reinstated its order making the Forest Pre-
serve a mortgagee in possession, but the Illinois Appellate
Court also vacated that order in an interlocutory appeal. For-
est Preserve District of Cook County v. Royalty Properties, LLC,
No. 1–17–1564, 2017 WL 3758758 (Ill. App. Aug. 29, 2017). As
far as we know, there is at this time no judgment in the fore-
closure action. The Cannons told us at oral argument that the
foreclosure action is “starting from scratch.” 1



    1 The lack of a final judgment in the foreclosure action could create a
ripeness issue for a takings claim. Usually, a plaintiff “must try to obtain
compensation under state law before litigating a takings suit.” Kolton v.
Frerichs, 869 F.3d 532, 533 (7th Cir. 2017), citing Williamson County Regional
4                                                             No. 16-3131

    B. Lawsuits
   There have now been six separate lawsuits relating to the
Cannons’ default on the note—three state and three federal.
The three state lawsuits are:
    (1) the foreclosure action, which is still pending;
    (2) the Cannons’ lawsuit against the Forest Preserve and
    BMO (the “taxpayer action”), which was dismissed, Baker
    v. Forest Preserve District, 33 N.E.3d 745 (Ill. App. 2015) (af-
    ﬁrming dismissal of all claims and rejecting theory that
    Forest Preserve’s purchase of note and participation in
    foreclosure auction violated Cook County Forest Preserve
    District Act), and;
    (3) a lawsuit by one of the Cannon entities against the For-
    est Preserve for breach of a purported lease after the fore-
    closure sale, which is stayed, Royalty Farms, LLC v. Forest
    Preserve District of Cook County, 92 N.E.3d 943 (Ill. App.
    2017) (reversing order awarding possession of property to
    Forest Preserve and remanding and staying eviction pro-
    ceedings pending resolution of foreclosure action).



Planning Commission v. Hamilton Bank, 473 U.S. 172, 186 (1985). That is be-
cause a “takings claim … accrues only when the government refuses to
pay.” Id. at 535. But we are free to proceed on the merits despite the ab-
sence of a judgment in the foreclosure proceeding because “Williamson
County has nothing to do with subject-matter jurisdiction.” Id. at 533. Also,
as we discuss below, plaintiffs argue that actions other than the foreclo-
sure amounted to takings, and we need to address those arguments. And
on top of that, the Forest Preserve did pay in the foreclosure suit, with its
credit bid of $14.5 million. In the swirl of legal arguments in all of this
litigation, it is easy to lose sight of the key fact that the Cannons borrowed
some $14 million and have not paid it back.
No. 16-3131                                                     5

The three federal lawsuits are:
   (1) a lawsuit with allegations similar to this one, which
   was dismissed for lack of jurisdiction, Squires Cannon v.
   Forest Preserve District of Cook County, No. 13 C 6589, 2014
WL 1758475 (N.D. Ill. May 2, 2014);
   (2) a lawsuit by Meryl Squires-Cannon against several For-
   est Preserve oﬃcials and employees for false arrest and
   malicious prosecution, which was dismissed on the mer-
   its, Squires-Cannon v. White, 864 F.3d 515 (7th Cir. 2017) (af-
   ﬁrming dismissal), and;
   (3) the lawsuit in this appeal, which the district court dis-
   missed, Squires Cannon v. Forest Preserve District of Cook
   County, No. 14 C 5611, 2016 WL 2620515 (N.D. Ill. May 9,
   2016).
II. Analysis
    Our review of a dismissal under Rule 12(b)(6) for failure
to state a claim is de novo, and we may aﬃrm on any ground
in the record. Brooks v. Ross, 578 F.3d 574, 578 (7th Cir. 2009),
citing Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008),
and citing Bennett v. Spear, 520 U.S. 154, 166 (1997). We accept
the complaint’s well-pleaded facts as true and draw all rea-
sonable inferences from those allegations in the Cannons’ fa-
vor. Abcarian v. McDonald, 617 F.3d 931, 933 (7th Cir. 2010),
citing London v. RBS Citizens, N.A., 600 F.3d 742, 745 (7th Cir.
2010). But written exhibits attached to the complaint may
trump contradictory allegations. Id., citing Northern Indiana
Gun & Outdoor Shows, Inc. v. City of South Bend, 163 F.3d 449,
455 (7th Cir. 1998).
6                                                    No. 16-3131

    A. Takings Claims
    The takings clause of the Fifth Amendment provides, “nor
shall private property be taken for public use, without just
compensation.” U.S. Const. amend. V. The Fourteenth
Amendment makes the takings clause applicable to the States
and their subdivisions. See, e.g., Murr v. Wisconsin, 137 S. Ct.
1933, 1942 (2017), citing Chicago, Burlington & Quincy R.R. Co.
v. Chicago, 166 U.S. 226 (1897); cf. Dolan v. City of Tigard, 512
U.S. 374, 405–06 (1994) (Stevens, J., dissenting) (criticizing ci-
tation of Chicago, Burlington & Quincy Railroad Co. as resurrect-
ing substantive due process analysis identiﬁed with Lochner v.
New York, 198 U.S. 45 (1905)). The Cannons allege that the For-
est Preserve violated the takings clause here in three ways: (1)
by passing an ordinance converting the estate into a forest
preserve; (2) by buying the mortgage from BMO and then tak-
ing over as the plaintiﬀ in the foreclosure action; and (3) by
physically entering the estate and installing Forest Preserve
signs at the estate entrances. All three theories fail, and the
derivative conspiracy and aiding-and-abetting claims fall
with them.
       1. No Taking by Ordinance
    After the Forest Preserve acquired the note from BMO, it
passed an ordinance creating a forest preserve district for
“lands now owned and lands to be acquired.” The “lands” in-
cluded the Cannon estate, and the ordinance stated that the
Forest Preserve “shall acquire” those “lands.” The ordinance
also authorized the Forest Preserve to bid at the foreclosure
auction and set a ceiling for the bid. Enactment of the ordi-
nance was not a regulatory taking, and the district court
properly rejected this theory.
No. 16-3131                                                                   7

    A regulatory taking is “a restriction on the use of property
that [goes] ‘too far.’” Horne v. Department of Agriculture, 135 S.
Ct. 2419, 2427 (2015), quoting Pennsylvania Coal Co. v. Mahon,
260 U.S. 393, 415 (1922). To determine how far is too far, we
consider factors that include “the economic impact of the reg-
ulation, its interference with reasonable investment-backed
expectations, and the character of the government action.” Id.,
citing Penn Central Transportation Co. v. New York City, 438 U.S.
104, 124 (1978).
    The character of this government action defeats the Can-
nons’ claim. The ordinance prospectively authorized the For-
est Preserve to acquire the estate. The ordinance did not eﬀect
the actual acquisition of the estate. And the estate became a
part of the Forest Preserve only after the Forest Preserve
bought it at the foreclosure sale, not before. (Recall, though,
that the foreclosure sale has since been set aside by the state
courts.)
    The Cannons argue that the ordinance was not prospec-
tive because it also authorized condemnation. But the “mere
enactment of legislation which authorizes condemnation of
property cannot be a taking.” Danforth v. United States, 308
U.S. 271, 286 (1939) (addressing property owner’s claim under
the Flood Control Act of 1928). The same principle applies to
the ordinance designating the estate as a future forest pre-
serve. 2 One reason for that principle is linked to the economic


    2   Illinois courts have held similarly. E.g., City of Chicago v. Loitz, 329
N.E.2d 208, 211 (Ill. 1975) (collecting cases and stating “general rule” in
Illinois that “mere planning or plotting in anticipation of a public im-
provement does not constitute a ‘taking’”); Stahelin v. Forest Preserve Dis-
trict of Du Page County, 877 N.E.2d 1121, 1130–31 (Ill. App. 2007) (no taking
where land-use regulation gave no power to regulate, limit, or control
8                                                          No. 16-3131

impact factor. Even if the ordinance reduced the estate’s value
before the foreclosure sale, that reduction is not a taking be-
cause any “impairment of the market value” of the estate
would be “incident to otherwise legitimate government ac-
tion.” Kirby Forest Industries, Inc. v. United States, 467 U.S. 1, 15
(1984) (initiation of condemnation proceedings was not a tak-
ing); see also Danforth, 308 U.S. at 285 (“A reduction or in-
crease in the value of property may occur by reason of legis-
lation for or the beginning or completion of a project. Such
changes in value are incidents of ownership. They cannot be
considered as a ‘taking’ in the constitutional sense.”). In addi-
tion, of course, there is the practical consideration. If merely
authorizing condemnation amounted to a taking, govern-
ment projects requiring condemnation and compensation
would become unmanageable.
        2. No Taking via Foreclosure or Physical Entry
     The district court properly rejected the Cannons’ theory
that the Forest Preserve took the property by buying the note,
foreclosing on it, and then buying the estate at the foreclosure
sale. By foreclosing on the note, the Forest Preserve exercised
its contractual right, not a governmental prerogative. See War-
ren v. Government Nat’l Mortgage Ass’n, 611 F.2d 1229, 1234
(8th Cir. 1980) (“As a party to the contract, and even though it
was a governmentally-owned and authorized entity, GNMA
had a right to resort to its contractual remedies just as a purely
private entity had.”), citing Atlantic Mutual Ins. Co. v. Cooney,
303 F.2d 253, 259 (9th Cir. 1962), and Rex Trailer Co. v. United


plaintiffs’ ability to use their land and where ordinance contained no en-
forcement mechanism; noting that adoption of ordinance to acquire land
is not a taking because ordinance does not pass an interest in the land).
No. 16-3131                                                                 9

States, 350 U.S. 148, 151 (1956). The Forest Preserve acted “in
its proprietary rather than its sovereign capacity.” St. Christo-
pher Associates, L.P. v. United States, 511 F.3d 1376, 1385 (Fed.
Cir. 2008) (no taking where HUD entered into regulatory
agreement with property owner and refused to consider
owner’s rent increase request), citing Hughes Communications
Galaxy, Inc. v. United States, 271 F.3d 1060, 1070 (Fed. Cir.
2001); see also Southern Comfort Campgrounds v. Federal Home
Loan Bank Bd., No. 89–4417, 1995 WL 63090, at *2 (E.D. La. Feb.
14, 1995) (no taking where FDIC, as receiver for original
lender, foreclosed and bought property because “a taking
only results from the government’s exercise of its sovereign
power to appropriate private property for public use”), citing
DSI Corp v. United States, 655 F.2d 1072 (Ct. Cl. 1981). By fore-
closing on the note, the Forest Preserve acted like any other
creditor with a security interest. See Klump v. United States, 50
Fed. Cl. 268, 271 (2001) (“when the government simply asserts
its ultimate right to ownership of an interest in property
through the same legal channels that any other individual
would employ to assert such an interest, no taking under the
Fifth Amendment occurs”). 3



    3  We assume it is possible for a government entity that is a party to a
relevant contract to commit a taking by infringing a property right that
exists independent of the contract. See Clear Creek Community Services Dis-
trict v. United States, 132 Fed. Cl. 223, 262 (2017) (recognizing possibility
but granting summary judgment for government on takings claim), quot-
ing Tamerlane, Ltd. v. United States, 80 Fed. Cl. 724, 738 (2008). That is not
this case because “when a contract between a private party and the Gov-
ernment creates the property right subject to a Fifth Amendment claim,
the proper remedy for infringement lies in contract, not taking.” Id., quot-
ing Tamerlane, Ltd., 80 Fed. Cl. at 738.
10                                                          No. 16-3131

    The Cannons attempt to distinguish these proprietary-
function cases by arguing that they contracted with a private
party, not a government entity. Nevertheless, the note they
signed to obtain more than $14 million gave the lender the
right to assign the note to anyone else at any time without no-
tice to or consent from the Cannons. Buying the estate at the
foreclosure auction was also not a taking. See, e.g., Oglethorpe
Co. v. United States, 558 F.2d 590, 596 (Ct. Cl. 1977) (rejecting
takings claim where plaintiﬀ entered FHA-insured mortgages
with Prudential, which assigned deeds to HUD, which then
foreclosed and bought property from itself at foreclosure auc-
tion).
    The Cannons’ physical takings theory also fails because
the Forest Preserve was acting as a creditor. If the Forest Pre-
serve prematurely took possession of the estate, patrolled the
property, or put up signs at estate entrances without being a
mortgagee in possession, the Cannons may have state-law
remedies for those claims, but we do not see any constitu-
tional violations in these allegations that are tied so closely to
the state-court foreclosure action. 4


     4 The district court’s order indicates that the Cannons’ second
amended complaint did not include this allegation. Squires Cannon, 2016
WL 2620515, at *4 n.7. But the complaint alleges that the Forest Preserve
installed signs, and it also alleges that the Forest Preserve took physical
possession and occupied the estate before obtaining title. Nevertheless,
the district court considered the Cannons’ allegation that the Forest Pre-
serve installed signs (stating the estate was Forest Preserve property) at
estate entrances and concluded that the allegation “did not change the
Court’s analysis of whether the ordinance at issue amounts to a regulatory
taking.” Id. On appeal, the Cannons maintain that the Forest Preserve in-
stalled signs and repeatedly entered and patrolled the estate with Forest
Preserve police vehicles. At oral argument, the parties disputed whether
No. 16-3131                                                                    11

    The Cannons’ claims against all other defendants for con-
spiracy and aiding and abetting a taking also fail. Without an
underlying constitutional violation, there is no derivative lia-
bility. Champion Parts, Inc. v. Oppenheimer & Co., 878 F.2d 1003,



these actions occurred before or after the effective date of the foreclosure
court’s order making the Forest Preserve the mortgagee in possession. We
need not remand for the district court to sort out this factual dispute,
which is relevant only to the Cannons’ potential state-law claims.
     We affirm the dismissal of the takings claims on the merits, but claim
preclusion (res judicata) based on the final judgment in the taxpayer action
could provide an additional basis for affirmance. Because the judgment in
the taxpayer action is an Illinois judgment, we would look to the law of
Illinois to determine whether claim preclusion bars the claim. Walsh Con-
struction Co. of Ill. v. Nat’l Union Fire Ins. Co. of Pittsburgh, 153 F.3d 830, 832
(7th Cir. 1998), citing Whitaker v. Ameritech Corp., 129 F.3d 952, 955 (7th Cir.
1997), and 28 U.S.C. § 1738. In Illinois, claim preclusion requires (1) a final
judgment on the merits, (2) identical causes of action, and (3) identical par-
ties or their privies. River Park, Inc. v. City of Highland Park, 703 N.E.2d 883,
889 (Ill. 1998), citing Downing v. Chicago Transit Authority, 642 N.E.2d 456,
458 (Ill. 1994). To determine whether two suits present identical causes of
action, Illinois uses a “transactional analysis.” Id. at 893 (“[S]eparate claims
will be considered the same cause of action for purposes of res judicata if
they arise from a single group of operative facts, regardless of whether
they assert different theories of relief.”) (brackets added), citing Rodgers v.
St. Mary’s Hospital of Decatur, 597 N.E.2d 616, 621 (Ill. 1992). Because the
claims in the taxpayer action and the takings claims all arise from the For-
est Preserve’s purchase of the note, continuation of foreclosure proceed-
ings, and purchase of the estate at the foreclosure auction, the Cannons
and their entities could have (and probably should have) litigated their
constitutional claims in the taxpayer action. Cf. BMO Harris Bank, N.A.,
2016 WL 6269967, at *12 (claim preclusive effect of taxpayer action barred
Cannons’ affirmative defense in foreclosure action that Forest Preserve
lacked authority to pursue deficiency judgment).
12                                                   No. 16-3131

1008 (7th Cir. 1989) (aﬃrming dismissal of Illinois conspiracy
claim because plaintiﬀ failed to allege underlying tort).
     B. Fraud Claims
   The Cannons also allege claims for fraudulent misrepre-
sentation and fraudulent concealment: one against the Forest
Preserve and its lawyer, Francis Keldermans, and another
against the Forest Preserve and a neighbor, Robert McGinley,
and McGinley Partners, LLC. For the claim against Kelder-
mans and the Forest Preserve, the Cannons also add conspir-
acy and aiding-and-abetting claims against all defendants ex-
cept the United States. Although the claims diﬀer based on
the allegedly fraudulent misrepresentations and conceal-
ments, both fraud claims fail for the same reasons: no dam-
ages and no duty.
    A common-law fraud claim in Illinois requires ﬁve ele-
ments: “(1) a false statement of material fact; (2) defendant’s
knowledge that the statement was false; (3) defendant’s intent
that the statement induce the plaintiﬀ to act; (4) plaintiﬀ’s re-
liance upon the truth of the statement; and (5) plaintiﬀ’s dam-
ages resulting from reliance on the statement.” Connick v. Su-
zuki Motor Co., 675 N.E.2d 584, 591 (Ill. 1996), citing Board of
Education of City of Chicago v. A, C & S, Inc., 546 N.E.2d 580,
591 (Ill. 1989).
   Illinois also recognizes the common-law tort of fraudulent
concealment, which requires a plaintiﬀ to “allege that the de-
fendant concealed a material fact when he was under a duty
to disclose that fact to plaintiﬀ.” Id. at 593, citing Lidecker v.
Kendall College, 550 N.E.2d 1121, 1124 (Ill. App. 1990). The
duty to disclose arises only in certain situations, including
No. 16-3131                                                     13

where the “plaintiﬀ and defendant are in a ﬁduciary or conﬁ-
dential relationship” and “where plaintiﬀ places trust and
conﬁdence in defendant, thereby placing defendant in a posi-
tion of inﬂuence and superiority over plaintiﬀ.” Id., citing
Kurti v. Fox Valley Radiologists, Ltd., 464 N.E.2d 1219, 1223 (Ill.
App. 1984). Rule 9(b)’s heightened pleading standard re-
quires plaintiﬀs to allege fraud with “particularity.” Fed. R.
Civ. P. 9(b); see also Wigod v. Wells Fargo Bank, N.A., 673 F.3d
547, 569 (7th Cir. 2012), quoting Borsellino v. Goldman Sachs
Group, Inc., 477 F.3d 502, 507 (7th Cir. 2007). Rule 9(b)’s par-
ticular requirement also applies to fraudulent concealment
claims. Wigod, 673 F.3d at 571.
    The Cannons allege that attorney Keldermans, on behalf
of the Forest Preserve, attempted to negotiate with them for
an agreement for a deed in lieu of foreclosure. Before that ne-
gotiation began, Keldermans asked the Cannons to sign a
“Pre-Negotiation and Conﬁdentiality Agreement.” That con-
ﬁdentiality agreement identiﬁed the purchaser as “Horizon
Farms Loan Acquisition LLC, an Illinois limited liability com-
pany to be formed.” Keldermans also allegedly told the Can-
nons that the purchaser was “not just one individual.” The
Cannons allege that these statements were fraudulent because
the real purchaser was to be the Forest Preserve, and they
claim that Keldermans fraudulently concealed that fact. The
Cannons allege that they relied on these statements by sign-
ing the conﬁdentiality agreement, divulging conﬁdential in-
formation to Keldermans, and refraining from learning that
the Forest Preserve was the purchaser in time to oppose the
Forest Preserve’s approval of the note purchase. The Cannons
claim that they were damaged because, once the Forest Pre-
serve had the option to buy the note, BMO could not negotiate
14                                                 No. 16-3131

a resolution with them—even though the Cannons oﬀered the
same amount for the note that the Forest Preserve had.
    The allegations against McGinley and McGinley Partners
are similar. McGinley met with the Cannons and told them
that a “group of neighbors” was interested in buying the es-
tate if the Cannons would assign title to them. The Cannons
allege that McGinley concealed from them the fact that he was
acting on behalf of the Forest Preserve. The Cannons relied,
they say, by disclosing their willingness to negotiate, and they
claim they were damaged because they could have opposed
the Forest Preserve’s eﬀorts and successfully negotiated with
BMO.
    Even if these statements were fraudulent, the Cannons fail
to allege any plausible damage. We agree with the district
court: the Cannons inﬂicted their own damage by defaulting
on the note. BMO could assign the note without any apparent
restrictions. Squires-Cannon, 2016 WL 2620515, at *7. The dam-
age theory of both fraud claims is that the Cannons could not
negotiate a resolution with BMO. But BMO’s inability to ne-
gotiate did not arise from Keldermans’ or McGinley’s alleged
fraud. The Forest Preserve signed the agreement to buy the
note from BMO on February 4, 2013—before the Cannons’
meeting with Keldermans on February 14, 2013, and before
their meeting with McGinley on March 11, 2013.
    The fraudulent concealment claims also fail because Kel-
dermans and McGinley had no duty to disclose to the Can-
nons the Forest Preserve’s involvement in the deals they were
trying to negotiate. The Cannons do not allege a ﬁduciary or
conﬁdential relationship. And their allegations do not indi-
cate a special trust relationship because “the standard for
identifying a special trust relationship is extremely similar to
No. 16-3131                                                   15

that of a ﬁduciary relationship.” Toulon v. Continental Casualty
Co., 877 F.3d 725, 738 (7th Cir. 2017), quoting Wigod, 673 F.3d
at 571. “[A]symmetric information alone does not show the
degree of dominance needed to establish a special trust rela-
tionship.” Wigod, 673 F.3d at 573, citing Miller v. William Chev-
rolet/GEO, Inc., 762 N.E.2d 1, 13–14 (Ill. App. 2001).
    Without an underlying tort, the derivative claims for con-
spiracy and aiding and abetting fail. Champion Parts, Inc. v.
Oppenheimer & Co., 878 F.2d 1003, 1008 (7th Cir. 1989) (aﬃrm-
ing dismissal of Illinois conspiracy claim because plaintiﬀ
failed to allege underlying tort); Heﬀerman v. Bass, 467 F.3d
596, 601–02 (7th Cir. 2006) (reversing dismissal of Illinois aid-
ing and abetting claim but noting that aiding and abetting
claims require allegation of a “wrongful act” by “the party
whom the defendant aids”), citing Thornwood, Inc. v. Jenner &
Block, 799 N.E.2d 756, 767 (Ill. App. 2003).
    The district court correctly granted the defendants’ motion
to dismiss, and its judgment is
                                                   AFFIRMED.